Citation Nr: 0215356	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the eyes, for accrued benefits purposes.

2.  Entitlement to service connection for disability of the 
eyes, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1952.  He died in November 1999.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs.


FINDINGS OF FACT

1.  Service connection for disability of the eyes was denied 
most recently by the Board, in September 1990.

2.  Additional evidence submitted since September 1990 is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

3.  Pre-existing disability of the eyes is not shown to have 
increased in severity during service.


CONCLUSIONS OF LAW

1.  A September 1990 Board decision, whereby service 
connection for defective vision was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since September 1990 is new and 
material, and the veteran's claim for service connection for 
disability of the eyes has been reopened for accrued benefits 
purposes.  38 U.S.C.A. §§ 5108, 5121(a) (West 1991); 
38 C.F.R. § 3.156(a) (2002). 

3.  Preservice eye disability was not aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1153, 5121(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal, with regard to the question of whether new and 
material evidence was submitted.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).  The claim in this 
case was received prior to that date.  The provisions of the 
VCAA must nonetheless be considered with regard to this 
claim, in that the Board has determined, herein, that new and 
material evidence was received, that the claim has been 
reopened, and that it can be adjudicated by the Board on its 
merits without prejudice to the appellant.  In the instant 
case, however, application of the VCAA (that is, the 
development of evidence) is possible only under the 
parameters that pertain to claims on an accrued basis.  Under 
38 U.S.C.A. § 5121(a), payment of monetary benefits to which 
a claimant was entitled upon death is based, in pertinent 
part, on the evidence in the file at the date of death.  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the veteran's death.  38 C.F.R. 
§ 3.1000(d)(4).  No evidence can be added to the file, 
following the date of death, in support of the pending claim.  

The Board nevertheless notes that VA has furnished the 
appellant with notice of both her and VA's legal obligations 
and opportunities with regard to the potential development of 
the case under the purview of the accrued benefits 
provisions.  The Statement of the Case issued to the 
appellant in June 2000 set forth the statutory provisions 
pertaining to accrued claims, to include the development of 
evidence thereunder.  The Board finds, with specific regard 
to the question of the duty to assist for accrued claims, 
that the requirements set forth in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been satisfied.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for defective vision, 
to include the matter of clear and unmistakable error in a 
prior rating decision, was denied most recently by VA by 
means of a Board decision rendered in September 1990.  At 
that time, the evidence of record included the veteran's 
service medical records, an excerpt from a medical text, and 
the transcript of the veteran's testimony at a December 1989 
regional office hearing.  The Board noted, in part, that the 
veteran's service entrance examination showed distant vision 
of 20/200 that was not correctable in the right eye, and 
uncorrected distant vision of 20/20 in the left eye.  There 
was a history of chorioretinitis of both eyes, with macular 
involvement in the right eye.  He was hospitalized in April 
and May 1952 with complaints of impaired vision; left eye 
vision was 20/20, and right eye vision was hand movements at 
1 1/2 feet.  Ophthalmoscopic examination revealed old and 
quiescent areas of chorioretinitis in both eyes.  In August 
1952, a medical survey recommended that the veteran be 
discharged from service because of chorioretinitis; it was 
noted that this disorder had existed prior to service and had 
not been aggravated therein.  On examination in August 1952, 
uncorrected distant vision was reported as 20/200 in the 
right eye and 20/40 in the left eye.  The Board concluded 
that chorioretinitis involving both eyes had been present at 
the time of service entrance, and that, while the veteran had 
complained during service of impaired vision, the service 
medical records did not demonstrate that chorioretinitis 
became active during service, that there was any advancement 
in the pre-existing eye pathology during service, or that any 
disease or injury resulted in the superimposition of 
additional eye pathology on that which had pre-existed 
service.

The evidence submitted subsequent to September 1990 includes 
medical records reflecting treatment for various problems, to 
include eye impairment, dated in 1993 and thereafter, and a 
statement from a private physician, dated in May 1999.  This 
latter statement shows that the veteran had indicated that 
upon admission into service his right eye vision was 20/200 
and on discharge had deteriorated to hand motion.  The 
physician found, on examination, that the veteran had 
chorioretinal lesions of each eye, and indicated that 
"[o]bviously the etiology of the decreased vision in the 
right eye is related to chorioretinal lesions that have 
totally wiped out the macula.  The time and date of this 
reactivation is unknown.  Perhaps it did occur during his 
service period since his vision was 20/200 on admission to 
the service and on discharge was light perception."  

The May 1999 statement from the private physician is new, in 
that a statement from this physician had not previously been 
of record.  This statement is also material, in that it 
presents information that must be considered in order to 
decide fairly the merits of the claim; that is, that the 
veteran's visual impairment increased in severity during 
service.  38 C.F.R. § 3.156(a).  The appellant's claim is, 
accordingly, reopened for accrued benefits purposes.  In 
addition, the Board finds that a decision on the merits at 
this time does not prejudice the claimant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

III.  Service Connection for Disability of the Eyes, for 
Accrued Benefits Purposes

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a) (2002).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Moreover, periodic monetary benefits to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, 
shall be paid for a period of two years to specified persons, 
the first of which would be the claimant's spouse (so-called 
"accrued benefits").  38 U.S.C.A. § 5121(a) (West 1991).

As was noted above, in the Board's discussion of the 
September 1990 Board decision, the report of the veteran's 
service entrance medical examination, dated in August 1951, 
shows that, on entrance, chorioretinitis of both eyes, to 
include involvement of the right eye macula, was noted.  
Distant right eye vision was recorded as 20/200, "will not 
correct," while distant left eye vision was recorded as 
20/20.  The report of a subsequent entrance examination, 
dated in October 1951, notes a diagnosis of right eye 
chorioretinitis, "not substantiated by ophthalmoscopic 
examination or history at this time"; right eye distant 
vision was 20/200, correctable to 20/200 with glasses, while 
left eye distant vision was 20/20, correctable to 20/20.  In 
April 1952, an ocular examination showed right eye visual 
acuity as hand movements at 1 1/2 feet, and left eye visual 
acuity as 20/20.  Right eye chorioretinitis lesions were 
noted, but were deemed to be old and inactive.  The report of 
the veteran's medical discharge examination, dated in August 
1952, shows a diagnosis of chorioretinitis, with right eye 
uncorrected distant vision of 20/200 and left eye uncorrected 
distant vision of 20/40; the report does not indicate 
findings with regard to corrected vision for either eye.  

Medical evidence dated in 1993 and thereafter indicates that 
the veteran was accorded treatment for several disorders, to 
include eye problems.  The report of an October 1997 VA 
examination shows that right eye visual acuity was hand 
movement, both uncorrected and corrected; left eye visual 
acuity was 20/200 uncorrected, correctable to 20/25.  In 
addition, as discussed above, a private physician reported in 
May 1999 that the veteran had advised him that, upon 
admission into the service, his vision in the right eye was 
20/200 and that, on discharge, his vision had deteriorated to 
hand movement.  The physician, apparently based on this 
history as cited by the veteran, opined that "perhaps" the 
reactivation of the veteran's chorioretinal lesions had 
occurred during his period of service, "since his vision was 
20/200 on admission to the service and on discharge was light 
perception."

The evidence compiled pursuant to the veteran's entrance into 
service clearly demonstrates that chorioretinitis had been 
present at the time of entry.  The question that must be 
resolved, therefore, is whether that impairment increased in 
severity during service.  This must be answered in the 
negative.  The entrance medical records show that corrected 
right eye vision was 20/200; on separation, his corrected 
right eye vision was likewise 20/200.  Service medical 
records dated in April 1952 indicate that right eye visual 
acuity was only hand movement at 1 1/2 feet; however, these 
records also show that, on ophthalmoscopic examination, the 
areas of chorioretinitis in the right eye appeared to be old 
and quiescent.  Likewise, two patches of quiescent old 
chorioretinitis were present in the left eye.  Right eye 
visual acuity on separation was again 20/200.  While right 
eye visual impairment appears to have been exacerbated during 
service, it must be pointed out that a temporary flare-up, in 
and of itself, does not constitute aggravation.  Temporary or 
intermittent flare-ups during service of a pre-existing 
disease or injury are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
opposed to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  In the instant case, the underlying 
condition, which is the veteran's chorioretinitis, did not 
worsen.  

In addition, the post-service evidence does not demonstrate 
that any inservice increase in right eye impairment was other 
than a temporary flare-up, or that any post-service increase 
in impairment was related to service.  In making this 
finding, the Board notes the May 1999 private physician's 
statement discussed above; however, it must be pointed out 
that the opinion rendered therein was based on the veteran's 
recitation of events.  Clinical opinions so premised are not 
considered to be of probative merit; the Court has held that 
the Board is not required to accept doctors' opinions that 
are based on the appellant's recitation of medical history.  
See, e.g., Owens v. Brown, 7 Vet. App. 429 (1995).  Likewise, 
the Board may reject medical opinions where there is no 
indication that the physician reviewed a claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In the instant case, the Board must point out that 
the history furnished by the veteran to the private 
physician, to the effect that on separation from service his 
vision had deteriorated to hand motion, is directly 
contradicted by the service medical records.  This physician, 
in his May 1999 statement, inferred that reactivation of the 
veteran's chorioretinitis could have occurred during the 
veteran's active service.  This inference, however, is 
directly contradicted by the medical evidence compiled 
contemporaneous with the veteran's service.  These records, 
as discussed above, show that, during the temporary flare-up 
of symptoms in April 1952, the areas of chorioretinitis in 
each eye were found on ophthalmoscopic examination to be old 
and quiescent.  Neither these records, nor any other service 
medical records, show that the veteran's pre-existing 
chorioretinitis had been reactivated.  Moreover, it must 
again be emphasized that, contrary to this physician's 
statement that the veteran's vision on separation was light 
perception, the report of the veteran's separation medical 
examination shows that uncorrected right eye distant vision 
was 20/200, which was the same level of impairment exhibited 
by the veteran on entrance.

With regard to the veteran's left eye, the service medical 
records show that he had 20/20 vision on entrance, and 
uncorrected 20/40 vision on separation; the separation 
examination, however, does not indicate whether this was 
correctable to 20/20.  The report of the October 1997 VA 
examination, however, shows that left eye visual acuity, 
approximately 45 years following service separation, was 
correctable to 20/25.  In sum, the medical evidence does not 
show that left eye disability increased in severity during 
service, or that any post-service lessening of visual acuity 
in that eye was attributable to service.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the bilateral eye 
disability.  Accordingly, there is no doubt that could be 
resolved in the claimant's favor.


ORDER

Service connection for disability involving the eyes, for 
accrued benefits purposes, is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

